DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined “filling state” as “filling state is active when one or more of the tires is currently being inflated or deflated” in paragraph [0017].

35 USC § 112(f)
Claims 1-10 have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although they use “configured to” coupled with functional language, the limitations sensor and controller are considered structural and overcomes the presumption that 35 USC 112(f) is invoked.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 11-15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10449811. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below.
Instant application 17330670
US 10449811
Examiner’s Notes
1 and 11. A monitoring sensor, comprising: a sensor configured to generate a signal indicative of (i) a rotation or a non-rotation of a tire, and (ii) a gas-flow produced vibration of the tire; and a controller configured to, based on the signal, (i) identify a non-rotation condition of the tire, and (ii) determine a variance of the gas-flow produced vibration of the tire, wherein the controller is further configured to, when the non-rotation condition of the tire is identified, compare the variance of the gas-flow produced vibration of the tire to a threshold value to determine a filling state of the tire.
1. (Previously Presented) A monitoring sensor, comprising: a sensor configured to generate a signal indicative of (i) rotation of a tire, and (ii) a measured gas-flow produced vibration of the tire; and a controller configured to determine, based on the signal, a filling state of the tire while the tire is in a non-rotating state during which the tire is being inflated or deflated, and wherein the determining includes: determining an environmental condition based on a variance value associated with the signal; and comparing the determined variance value to a threshold value to determine the filling state.
4. (Previously Presented) The monitoring sensor of claim 1, wherein the sensor is configured to measure the gas-flow produced vibration caused by gas entering or exiting the tire, the determining of the filling state of the tire being based on the measured vibration caused by the gas entering or exiting the tire.

5. (Previously Presented) The monitoring sensor of claim 4, wherein the determining of the variance value associated with the signal comprises determining a variance value of the measured gas-flow produced vibration; and wherein the comparing of the determined variance value of the gas-flow produced vibration comprises comparing the variance value of the measured gas-flow produced vibration to the threshold value.
Claim 1 and 11 of the instant application is taught by claims 1,4, and 5 of US10449811.
2 and 12. The monitoring sensor of claim 1, wherein the sensor is an acceleration sensor configured to measure an acceleration associated with the gas-flow produced vibration of the tire that is caused by gas entering or exiting the tire.
3. (Previously Presented) The monitoring sensor of claim 1, wherein the sensor is an acceleration sensor configured to measure an acceleration resulting from the gas-flow produced vibration of the tire that is generated by gas entering or exiting the tire.
Claim 2 and 12 of the instant application is functionally the same as claim 3 of US10449811.
3 and 13. The monitoring sensor of claim 1, wherein the sensor is an acceleration sensor configured to measure an acceleration of the tire, and wherein the signal is an acceleration signal that indicates the acceleration of the tire measured by the acceleration sensor.

7 and 17. The monitoring sensor of claim 1, wherein the sensor comprises an acceleration sensor configured to generate, as the signal, an acceleration signal indicative of an acceleration of the tire over time
3. (Previously Presented) The monitoring sensor of claim 1, wherein the sensor is an acceleration sensor configured to measure an acceleration resulting from the gas-flow produced vibration of the tire that is generated by gas entering or exiting the tire.
Claim 3, 7, 13,  and 17 of the instant application is taught by  claim 3 of US10449811. Although US10449811 does not explicitly teach the acceleration signal over time, examiner takes official notice that accelerometers takes acceleration signals over time.
4 and 14. The monitoring sensor of claim 1, wherein the sensor is configured to measure the gas-flow produced vibration of the tire as a result of gas entering or exiting the tire, and wherein the controller is configured to determine the filling state of the tire based on the gas- flow produced vibration of the tire that is the result of the gas entering or exiting the tire.
4. (Previously Presented) The monitoring sensor of claim 1, wherein the sensor is configured to measure the gas-flow produced vibration caused by gas entering or exiting the tire, the determining of the filling state of the tire being based on the measured vibration caused by the gas entering or exiting the tire.
Claim 4 and 14 of the instant application is functionally the same as claim 4 of US10449811.
5 and 15. The monitoring sensor of claim 1, wherein the controller is configured to determine a variance value associated with the gas-flow produced vibration of the tire, and to compare the variance value of the gas-flow produced vibration of the tire to the threshold value to determine the filling state of the tire.
5. (Previously Presented) The monitoring sensor of claim 4, wherein the determining of the variance value associated with the signal comprises determining a variance value of the measured gas-flow produced vibration; and wherein the comparing of the determined variance value of the gas-flow produced vibration comprises comparing the variance value of the measured gas-flow produced vibration to the threshold value.
Claim 5 and 15 of the instant application substantially similar to claim 5 of US10449811.



8 and 18. The monitoring sensor of claim 7, wherein the controller is configured to determine an average rate of change value between two or more acceleration measurements performed by the acceleration sensor based on the acceleration signal.
2. (Previously Presented) The monitoring sensor of claim 1, further comprising: determining a rate-of-change value of the gas-flow produced vibration, wherein the comparing further comprises comparing the rate-of-change value to a rate- of-change threshold value.
The rate of change taught in claim 2 of US10449811 requires 2 values as claimed in claim 8 and 18 of the instant application.






Claim 6,9-10, 16, 19-20 are not taught by US 10449811.

Examiner’s Note
Claim 6,9-10, 16, 19-20 are not taught by US 10449811 and are allowed for including the allowable subject matter outlined below.
Should a terminal disclaimer be filed, Claims 1-5, 7-8, 10-15, 17-18  would be allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, the closest prior art of record, Lerg et al., (U.S. 6,281,787) (hereinafter Lerg), Watabe (U.S. Pub. No. 2005/0242936), Hammerschmidt (U.S. Patent No. 7,310,593), and Fleming, “New Automotive Sensors – A Review”, IEEE Sensors J Vol 8 (11) 2008, teaches the following:
Regarding claim 1 and 11, Lerg teaches a monitoring sensor and method comprising:
a sensor configured to generate a signal indicative of the measured gas-flow produced vibration of the air flowing in or out of a tire (e.g. “one or more sensors adapted to detect the vehicle tire leak (i.e. a gas-flow produced vibration) and transmit a signal representative of the vehicle tire leak”, see abstract and “sonically detecting the vehicle tire leak”, see abstract; Examiner notes that sonic detection is necessarily the detecting the motion of gas particles which is sound, (see column 11 lines 48-50), 
and a controller configured to determine a filling state associated with the tire based on the signal (e.g. “base unit including electronics adapted to process the signal (i.e. a controller) and determined whether the signal represents a vehicle tire leak (i.e. a filling state)”, see Abstract), 
Watabe teaches wherein the determining includes: (ii) determine a variation of the gas-flow produced vibration of the tire, and comparing the determined variation value to a threshold value to determine the filling state associated with the tire (e.g. “A controller calculates, from the values of the tire inflation pressure, a deflation rate at which the tire is deflating per unit time (i.e. filling state).  When the deflation rate is higher than a first predetermined value, the controller judges that the tire is suddenly punctuated”, see abstract). 
Hammerschmidt teaches a non-rotating state of the tire (e.g. “If the state parameter is a driving situation of a vehicle, the state parameter can, for example, indicate a non-operated state of the vehicle or a driving state of the vehicle”, see column 4 lines 42-45) the variation value is a variance value of the environmental condition (e.g. “A difference to the average value is formed from every measurement value, wherein the differences are then squared.  According to the invention, the squares of the differences are again filtered to determine an average value of the squared deviations (i.e. variance).  The average value of the squared deviations can again be a short-term average value”, see column 10 lines 25-31 and Fig. 7 and 8).
Fleming teaches a sensor configured to generate a signal indicative of (i) rotation of a tire and a tire being in a non-rotating state (page 1904 right column 3rd bullet point), determining an environmental condition of the tire and an environmental condition threshold ( see page 1904 right column second bullet, temperature environmental condition and over temperature conditions threshold ).
A review of the prior art shows that detecting filling states using a sensor that detects sound vibrations of vibrating leaking air or using a pressure sensor to detect a change in pressure are well known, but using a vibration sensor to detect a vibration of the tire itself to detect a filling state is not demonstrated before the filing of the instant application. 
However, the prior art fails to anticipate or render obvious a monitoring sensor and method comprising: a sensor configured to generate a signal indicative of (i) rotation of a tire, and (ii) a measured gas-flow produced vibration of the tire and compare the variance of the gas-flow produced vibration of the tire to a threshold value to determine a filling state of the tire  in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2857